Application for an order pursuant to article 78 of the Civil Practice Law and Rules denied, without prejudice to raising the same or similar issues on direct appeal from an order or judgment in Sardania v Sumitomo Corp. (NY County, index No. 114408/99), and the petition dismissed, without costs or disbursements. Petitioners’ motion for a stay of proceedings and respondents’ cross motion to dismiss are dismissed, without costs, as academic, in view of the foregoing. No opinion. Concur — Rubin, J. P., Saxe, Buckley, Friedman and Marlow, JJ.